—Order, Supreme Court, New York County (Louis York, J.), 'entered August 1, 2001, which denied plaintiff’s motion to vacate his default, unanimously affirmed, without costs.
The motion court properly denied plaintiff’s motion to vacate the default order given plaintiff’s failure to demonstrate a meritorious claim (see, Adefioye v Volunteers of Am., 222 AD2d 246). Plaintiff’s counsel’s arguments as to his motion to withdraw are not properly before this Court. Concur—Williams, P.J., Saxe, Lerner, Rubin and Marlow, JJ.